Citation Nr: 1131240	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to February 1974, with service in Vietnam from June 1965 to July 1966 and from February 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer at a December 2008 hearing at the RO.  This hearing was conducted in lieu of a hearing before a Veterans Law Judge.  A transcript has been associated with the file.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with coronary artery disease.

2.  The Veteran served two tours in Vietnam from June 1965 to July 1966 and from February 1969 to February 1970.  


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The RO processed the heart disability claim as a petition to reopen a prior final denial based on a March 1984 rating decision.  The Board has determined that reopening is not required in the instant appeal regarding the heart disability claim.  

The Veteran filed an original claim for service connection for a heart disability in 1983, following a January 1983 myocardial infarction.  The records at that time indicated that the Veteran had an acute anterolateral subendocardial myocardial infarction, prolapsed mitral valve and a past history of paroxysmal supraventricular tachyarrhythmia.  The claim was denied in a March 1984 rating decision which found the heart diagnoses unrelated to service and which noted that the Veteran's service treatment records had been requested but not received.  

Since the March 1984 rating decision, the Veteran's service treatment records were received.  The Veteran filed his new claim for service connection in September 2006.  At that time, the Veteran submitted a large number of copies of his service treatment records.  The RO associated the original service treatment records with the claims file, though when is not clear.  When previously unassociated service department records (including in particular service treatment records) are associated with a claims file, VA will reconsider the claim without regard to reopening.  38 C.F.R. § 3.156(c).  

In addition, the Veteran has been diagnosed with coronary artery disease, which was not a part of the prior rating decision.  Reopening is not required for a separate and distinct disability.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  The Board will consider the claim on the merits.  

Moreover, as will be discussed in further detail in the following decision, the Board finds that the evidence of record supports the grant of service connection for coronary artery disease.  As such, the Board finds that any error related to the VCAA as to that issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Law And Analysis

The Veteran contends that he has a cardiovascular disorder that is the result of his active service.  For the reasons that follow, the Board finds that service connection for coronary artery disease is indeed warranted.  

Initially, the Board notes that private medical records reflect a diagnosis of coronary artery disease.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

Here, the Veteran's DD 214 indicates that he had two tours of foreign service in Vietnam from June 1965 to July 1966 and from February 1969 to February 1970.  There is no evidence to show that he was not exposed to herbicides during his service in Vietnam.  He is, therefore, presumed to have been exposed to herbicides during his active duty in Vietnam.  See id.

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  75 Fed. Reg. 53,202.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease such as coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  

The presumption of a relationship between herbicide exposure and coronary artery disease is rebuttable.  See id.  See also 38 C.F.R. § 3.307(d).  In the current appeal, the Veteran underwent a VA examination in June 2009.  At that time, the examiner concluded that the Veteran's coronary artery disease was related to his weight and long history of smoking.  However, the Veteran's in-service exposure to herbicides was not considered at that time.  [In this regard, the Board notes that the Veteran's private medical records mention possible coronary artery disease in January 1983 and April 1986, which shortens the history of tobacco use and weight considerably.]  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and concludes that the presumption is not rebutted.  

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides during such service.  In addition, he bears a current diagnosis of coronary artery disease.  Coronary artery disease is considered to be presumptively related to herbicide exposure.  Thus, the Board concludes that service connection is warranted for coronary artery disease.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

The Board finds that, prior to a final adjudication of the Veteran's claim for service connection for a skin disorder, further evidentiary development of this claim is necessary.  
The Veteran reported in his September 2006 claim and a May 2009 statement that he has had a skin disorder since service which has worsened over time and that he had sought treatment from a dermatologist who was unable to diagnose him.  In this regard, the Board notes that service treatment records do not reflect treatment for a skin disability.  However, the mere absence of records showing treatment during service is not enough to determine that the Veteran did not have the condition during service.  

Further, the Board notes that VA medical records reflect treatment for dermatitis in 2009.  The record is not clear as to whether the dermatitis is a result of a chronic, recurring problem (e.g., since service) or represents separate acute episodes of skin problems unrelated to the Veteran's active duty.  Indeed, the Veteran has not been provided a VA examination in connection with this claim.  Accordingly, and based on this evidentiary posture, the Board concludes that a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any skin disorder that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

All pertinent skin pathology should be annotated in the examination report.  In addition, for any dermatological disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should consider the Veteran's competent assertions of having had skin problems since service.  Complete rationale should be given for all opinions provided.  

2.  Then, the RO should readjudicate the claim for service connection for a skin disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


